Citation Nr: 1724303	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-13 759A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2015 and May 2016, the Board remanded the claim for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities. 

In its May 2016 remand, the Board asked the AOJ to schedule an examination in order to address what effect the Veteran's combined service-connected disabilities have on his functionality.  An examination was scheduled in July 2016, but the Veteran did not appear.  The Veteran's representative asserts that the claims file does not show any evidence that the Veteran was notified of the examination.  The Board acknowledges that the Veteran's electronic claims file does not contain any such evidence.  As such, the Board finds that a remand is necessary to ensure that an examination can be rescheduled and that the Veteran is adequately notified of the examination date in order to afford the Veteran every possible consideration.  

The Veteran is notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from June 2016 to the present. 

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination by an appropriate provider.  Associate with the Veteran's electronic claims file evidence the Veteran was provided with notification of the date of the examination. 

The claims folder should be made available to the examiner in conjunction with this request.  

The examiner is requested to provide an opinion on the functional effect, to include all limitations, of the Veteran's service-connected disabilities, singularly or jointly, on his daily life, to include his employability.  In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record, including his April 2010 substantive appeal, in which he indicated he has always worked in manual labor positions.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should be informed that the Veteran is service-connected for PTSD; diabetes mellitus type II with diabetic retinopathy, incipient cataracts, and macular puckering; polyneuropathy of the right and left lower extremities; erectile dysfunction; and nephropathy with hypertension.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


